Citation Nr: 0512618	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from September 1950 to August 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO, in pertinent part, confirmed and 
continued a 30 percent disability evaluation for service-
connected bronchial asthma.

The veteran presented testimony at a Travel Board hearing in 
March 2005 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript is attached to the claims file.  

At the hearing, the veteran presented a claim for a total 
disability evaluation for compensation purposes based upon 
individual unemployability.  He also raised an informal claim 
for entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).  These claims are not before the 
Board on appeal, and they are referred to the agency of 
original jurisdiction for appropriate development.

Also at his hearing before the undersigned, the veteran and 
his representative submitted recent VA treatment records and 
pulmonary examinations.  The veteran executed a waiver of 
initial review of that evidence by the RO, enabling the Board 
to consider it in the first instance in the present appeal.


FINDING OF FACT

The competent and probative medical evidence of record shows 
that a pulmonary function test (PFT) in October 2004 revealed 
that the veteran's Forced Expiratory Volume in one second 
(FEV-1) was 43 percent of predicted, the Forced Vital 
Capacity (FVC) was 46 percent of predicted, and the ratio of 
FEV-1/FVC was 72 percent; in addition, the veteran requires 
daily use of a low dose of corticosteroid medication.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent 
for bronchial asthma have been met.  38 U.S.C.A. § 5100-
5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.400, 4.1, 4.2, 4.7, 
4.10, 4.97, Part 4, Diagnostic Code (DC) 6602 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in June 1999.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an increased rating 
for bronchial asthma has been properly undertaken.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of benefits.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  Given the favorable outcome as discussed 
below, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).    

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Factual background

In a rating decision in November 1951, the RO granted 
entitlement to service connection for bronchial asthma.  
Service medical records show the incurrence of the disease 
approximately seven months following induction.  In August 
1951 the veteran received a Certificate of Disability 
Discharge with severance pay, based upon bronchial asthma.  
The RO assigned a 10 percent evaluation under DC 6602, 
effective from August 1951.

That evaluation was confirmed and continued in a May 1958 
rating decision based upon the report of an April 1958 VA 
examination which included the veteran's description of 
symptoms and showed that his chest was clear on examination.  
Pulmonary function tests in June 1987 noted FEV-1 of 62 
percent of predicted and FVC of 62 percent of predicted.  A 
VA examination in June 1987 showed no clubbing, no cyanosis, 
no wheezing, no rales, and no rhonchi.  The diagnosis was 
moderate bronchial asthma with severe intermittent reactions 
to environmental allergies, to include dust.  The Board 
denied entitlement to an increased rating in July 1988, on 
the basis that objectively confirmed symptomatology of 
moderate impairment was not shown.  

In April 2001 the veteran wrote that his asthma had become 
much worse, and asked that the disability evaluation be 
increased.  After review of the claim, in a September 2002 
rating decision, the RO increased the disability evaluation 
to 30 percent, based on medical evidence of ongoing treatment 
and pulmonary function testing.     

In May 2003 the veteran requested an increased evaluation.  
With his claim he submitted evidence, to include statements 
from a VA Certified Physician's Assistant who wrote in August 
2002 that due to the veteran's asthma condition he was unable 
to maintain steady employment.  The same Physician's 
Assistant wrote in April 2003 that the veteran was subject to 
having an asthma attack at any time, and recommended that he 
not live alone.  

A CT (computerized tomography) scan in July 2002 showed 
findings that related to prior granulomatous disease, 
representing remote granulomatous disease, which were either 
resolving infiltrate or subpleural scarring, and showed 
minimal central bronchiectasis of the right lower lobe.  The 
radiologist wrote that "[i]n conjunction of the other 
findings above, these pulmonary findings have been described 
in patient's (sic) with known asthma."

Pulmonary function tests in November 2002 were deemed 
uninterpretable.  It was reported that the veteran was unable 
to produce Acceptable and Reproducible Spirometry data. 

The veteran was afforded a VA contract C&P pulmonary 
examination in June 2003 to evaluate his bronchial asthma.  
The veteran reported a weight gain of 25 pounds over the past 
six months.  He had a cough productive of sputum.  He slept 
upright at night because of shortness of breath that occurred 
when lying down.  He had dyspnea on minimal exertion and at 
rest.  He reported about four attacks of asthma per month.  
He said he required antibiotics frequently for episodes of 
bronchitis.  His medications included prednisone b.i.d. 
p.r.n. (twice a day, when needed).  Clinical findings were 
that his lungs were clear to auscultation and percussion 
without wheezes, rales, or rhonchi.  There was no pulmonary 
hypertension.  The cardiac examination showed no evidence of 
congestive heart failure, cardiomegaly, or cor pulmonale.  X-
ray examination of the chest showed questionable scarring or 
a nodule in the right lower lobe.  The veteran had taken his 
inhaler shortly before the office visit, so only post-
bronchodilator spirometry could be performed.  His FVC was 25 
percent of predicted, and the FEV-1 was 23 percent of 
predicted.  The FEV-1/FVC was 93 percent of predicted.  

The impression was that for the veteran's claimed condition 
of bronchial asthma, subjectively he had severe dyspnea.  
Objectively he had severely reduced FVC, FEV-1, with a normal 
FEV-1/FVC.  The examiner recommended diffuse capacity and 
lung volumes to further evaluate.  There was no evidence of 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or chronic respiratory failure with CO2 (carbon 
dioxide) retention on physical examination.

When seen at a VA Pulmonary Clinic in August 2003, the 
veteran complained of mild wheezing with activity, and 
reported having been compliant with his therapy.  Clinical 
findings noted rhonchi, with no wheezing, no clubbing, and a 
normal heart.  The assessment was severe and persistent 
asthma treated with advair, atrovent, and p.r.n. albuterol.  
Also, the examiner had increased and added a fluticasone 
dose.  Aspergillus serology was mildly elevated, with normal 
eosinophil.  A high resolution CT scan showed minimal, if 
any, bronchiectasis of the right lower lobe.  It was doubtful 
there was any allergic bronchopulmonary aspergillosis.  
Sinusitis therapy and gastroesophageal reflux disease (GERD) 
therapy were to be continued.  His upper airway was to be 
assessed, since he had undergone prior intubation and there 
was no good response to asthma therapy.  His PFTs were unable 
to be assessed due to poor effort.  It was noted that, if 
there were a normal upper airway evaluation, consideration 
might be given to an exercise study to assess further the 
etiology of his dyspnea.  He had a normal echocardiogram.  

Treatment reports received in September 2003 from DeKalb 
Medical Center for June 2001 show that the veteran was 
treated for exacerbations of chronic obstructive pulmonary 
disease and asthma.  

The veteran submitted a report of private PFT performed in 
April 2004.  The FEV-1 was 39 percent of predicted, the FVC 
was 39 percent of predicted, and the FEV-1/FVC was 100 
percent of predicted.  The interpretation was severe 
restriction.  Dr. J.B.W. wrote that there was normal flow by 
"FEV-1/VC" ratio but severely reduced "VC" which was 
greatly reduced from the "VC" measured in September 2001.    

In December 2003 the veteran was seen in a VA pulmonary 
clinic.  He was still experiencing dyspnea, with no fever or 
weight loss.  He had mild wheezing with activity, and had 
been compliant with his therapy.  Clinical findings were 
rhonchi, no wheezing, no clubbing, and normal heart sounds.  
The assessment was that his asthma was severe and persistent, 
and the findings were similar to those reported in August 
2003.  It was noted that ENT had evaluated his upper airway 
and did not find vocal cord problems, but found changes 
consistent with GERD.  He had a normal echocardiogram.

In May 2004, he was seen for follow-up of routine medical 
problems.  He felt "okay" except he was still having 
shortness of breath and intermittently had exacerbations for 
which he used "nebs".  Clinical findings were decreased 
breath sounds bilaterally with no wheezing, crackles, or 
rhonchi.  

A report of private PFT dated in the month of May (year not 
shown, most likely 2004), indicates that the diagnosis was 
COPD and that the veteran used a bronchodilator.  He had 
dyspnea at rest and exercise, and a cough.  The technician 
commented that the spirometry data was acceptable and 
reproducible, and that the veteran gave good effort.  The 
FEV-1 was 36 percent of predicted, the FVC was 47 percent of 
predicted, and the FEV-1/FVC was 59.

A report of PFT in October 2004 indicated that the veteran 
had had uninterpretable tests in the past two years, and that 
the October 2004 test was the best effort yet and suggested a 
restrictive impairment.  He had good effort.  The FEV-1 was 
43 percent of predicted, the FVC was 46 percent of predicted, 
and the FEV-1/FVC ratio was 72 percent.  


When seen in January 2005 by a VA Pulmonary Physician, 
medications were discussed with the veteran and it was 
decided to restart prednisone, particularly as he had 
wheezing and symptoms at rest, which were in part driven by a 
sinusitis/bronchitis of 1 to 2 weeks duration for which he 
was given medication.  The plan was to start prednisone at 40 
mg/day until he was significantly improved, then decrease the 
dose to 20 mg/day.  His inhaled steroid dose was to be 
boosted.  The plan was to decrease the prednisone to about 
10/mg day and keep him on this dose for several months.  If a 
significant change in the pattern of his chronic asthma were 
seen, then low-dose steroids would be continued indefinitely.  
The goal was to decrease the dose as much as possible by 
pushing the doses of inhaled steroids.  

When seen in February 2005 for follow-up of routine medical 
problems, the veteran reported that he had had a good 
response to the prednisone recently prescribed.  He was on a 
long-course taper.  He had a productive cough.  Clinical 
findings showed a rare end expiratory wheeze bilaterally, 
otherwise clear.  He was seen approximately two weeks later 
for long-term oxygen therapy evaluation, and the 
recommendation was that he met absolute criteria for 
supplemental oxygen at rest or significant exercise 
desaturation to specified levels.  A prescription was for 
oxygen by nasal cannula, with sleep and exercise.

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R.  
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations  
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Following the revision of the rating criteria on October 7, 
1996, Diagnostic Code 6602 still relates to bronchial asthma.  
It provides for a 30 percent evaluation for FEV-1 of 56 to 70  
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  DC 6602 assigns a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrant an 
evaluation of 100 percent.  38 C.F.R. § 4.97, Diagnostic Code  
6602 (2004).

The record indicates that the veteran has other respiratory 
disorders that are not serviceonnected.  Although outpatient 
oxygen therapy was prescribed for sleep and exercise in 
February 2005, its use is not included in the rating criteria 
for bronchial asthma.  

The evidence of record indicates that the veteran's most 
recent PFT, in October 2004, shows an FEV-1 of 43 percent of 
predicted, which would warrant a 60 percent evaluation.  In 
addition, the evidence of record indicates that the veteran 
has a history of taking various prescription steroids for his 
asthma, for example, as shown in June 2003, when the 
medication list included Prednisone, b.i.d., p.r.n.  
Furthermore, in January 2005, the veteran was restarted on 
prednisone on a long-term course taper after which, depending 
on the effectiveness of the treatment on his chronic asthma, 
then low-dose steroids would be continued indefinitely.  
Based on the October 2004 PFT and the daily use of steroids, 
the Board finds that his level of disability now warrants a 
60 percent evaluation under DC 6602.  We recognize that this 
grant of increased compensation is based, in significant 
part, upon evidence which the RO did not have the opportunity 
to review.

The veteran's disability does not, however, warrant a 100 
percent rating under DC 6602, because the October 2004 PFT 
findings do not meet the specified criteria for FEV-1 or FEV-
1/FVC.  In addition, although the record shows that the 
veteran was hospitalized two times in June 2001 for treatment 
and the veteran claims a third hospitalization in September 
2000, the evidence does not show that the veteran has more 
than one attack per week with episodes of respiratory 
failure.  Furthermore, the medical evidence of record does 
not show that the veteran requires daily use of systemic high 
dose corticostroids or immunosuppressive medications.   


ORDER

A 60 percent disability rating for bronchial asthma is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


